Mr. Justice Thomas delivered the opinion of the court: Claimant asks an award for damages alleged to have been caused by mistreatment he received in 1912 and 1913 while a prisoner in the State Reformatory at Pontiac.. He charges that while he was a prisoner there he was assaulted and beaten by the guards, physicians and other officials, as a result of which he became sick and suffered loss of memory and other mental and physical disorders. To the declaration the State has filed a plea of former adjudication. Claimant filed a claim in this court based on the same facts and circumstances as this claim in 1921 and upon a hearing thereof the same was denied at the September term, 1924. (Wolfe v. State, 5 Ct. Cl. 18.) The cause having once been heard and decided by this court will not be considered again. If the claim had not been previously considered and determined against claimant it would have to be denied as it has long been barred by the Statute of Limitations. The claim is denied and the case dismissed.